Cite as 2017 Ark. 374
                SUPREME COURT OF ARKANSAS

IN RE ARKANSAS BOARD OF LAW                     Opinion Delivered   December 14, 2017
EXAMINERS




                                     PER CURIAM


       Cristina Monterrey of Little Rock is appointed to the Board of Law Examiners for a

six-year term concluding on December 14, 2023. Ms. Monterrey will represent the Second

Congressional District   and replaces Harold J. Evans of Little Rock whose term has

concluded.

       Todd Martin Turner of Arkadelphia is appointed to the Board of Law Examiners for

a six-year term concluding on December 14, 2023. Mr. Turner will represent the Fourth

Congressional District and replaces Christopher Thomason of Hope whose term has

concluded.

       The Court extends its sincere appreciation to Ms. Monterrey and Mr. Turner for

accepting appointment to this important board. The court also expresses its gratitude to Mr.

Evans and Mr. Thomason for their dedicated service to the board.